The accused was tried on an indictment charging him with rape, and was convicted of an assault with intent to rape. His motion for new trial (consisting of the general grounds only) was overruled, and he excepted to that judgment. The evidence for the State amply authorized the verdict. The defendant did not introduce any evidence; and his statement denying his guilt was evidently rejected by the jury. The refusal to grant a new trial was not error.
Judgment affirmed. MacIntyre andGardner, JJ., concur.
                          DECIDED OCTOBER 3, 1940.